Citation Nr: 1434558	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1976. This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is needed.


REMAND

A review of the record found that further development of the evidence is needed for VA to meet its duty to assist the Veteran.   The record shows that he has been receiving treatment for psychiatric disability; however, the most recent treatment records associated with the record are dated in February 2012.  As records of any more recent treatment may contain pertinent information (and because VA treatment records are constructively of record) the records outstanding must be secured.

Furthermore, the Veteran's claim is premised, in part on a theory that he has PTSD related to two separate stressor events in service, namely, being involved in an accident (struck by a truck) riding a bicycle in service, and the combat loss of a close friend while stationed in Japan.  The bicycle accident in service resulting in injury is documented in the record.   There is conflicting medical opinion evidence as to whether the Veteran has a diagnosis of PTSD based on such stressor; notably, the private opinion supporting the Veteran's claim is unaccompanied by adequate rationale.   

Regarding the other alleged stressor event in service (the death of a "close friend" Navy Seal after the Veteran had monitored the friend's communications while the friend was serving in Southeast Asia), such event is readily verifiable (if it occurred); but a conclusive finding that such event cannot be verified would weigh heavily against a finding of credibility in the Veteran's reports.  Given the Veteran's MOS in communication, it is not inherently implausible that he might have overheard communications between other units.  However, given that he served in the Air Force on Okinawa and the "close friend" allegedly was serving with a Navy unit in Southeast Asia the occurrence of the alleged event in service cannot merely be accepted at face value.  The Veteran reported that the Navy Seal friend, and his whole unit, disappeared.  Later, when the Veteran tried to talk to his commander about what happened to the Navy Seal, he was told "that person never existed."

The case is REMANDED for the following:

1.  The AOJ should secure and associate with the record updated (to the present) records of any VA treatment the Veteran has received for psychiatric disability.  He should also be asked to identify any non-VA providers of evaluations or treatment he has received for psychiatric disability (and releases for VA to secure all private records of such evaluations and/or treatment).  The AOJ should secure complete copies of all outstanding records from all providers identified.  If any records sought are unavailable, the reason must be noted in the record, and the Veteran should be so advised.    

3.  The AOJ should also ask the Veteran to provide a more detailed description of his alleged stressor involving the death or disappearance of a "close friend" Navy Seal.  He must identify the Navy Seal and provide an approximate date when the death or disappearance occurred.  The AOJ should then undertake all reasonable efforts to corroborate the Veteran's accounts, including ascertaining the plausibility that an airman (albeit one with a specialty in communications) would have been monitoring communications between a Navy Seal unit in Southeast Asia while located at an airbase in Okinawa, and whether a Navy Seal with the name the Veteran provides for his "close friend" Navy Seal died in service or became missing in action on or around the date given by the Veteran.  The AOJ should thereafter make a formal finding whether this specific alleged stressor event in service is corroborated by credible supporting evidence.  .

4.  After all of the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of his current psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must be advised of the AOJ's finding regarding the credibility of the Veteran's alleged stressor events. Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  Specifically does the Veteran have a diagnosis of PTSD related to a corroborated stressor event in service?  If not, the examiner must indicate what factors necessary for such diagnosis are not met.   

(b) Identify the likely etiology for any acquired psychiatric disability other than PTSD diagnosed. Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated in service?

The examiner should include rationale for all opinions, citing to supporting factual data as deemed appropriate.  

5.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

